Bae.Nes, J.
(dissenting). It is impossible to tell upon wbat evidence tbe jury relied in finding that tbe surety was not liable on tbe note of June 16tb. Tbe jury was not instructed that a renewal of tbe two notes first given, after a revocation of tbe guaranty, and without tbe consent of tbe surety, would discharge the latter, and that if revocation were found as a matter of fact a verdict should be returned for the defendant, and we have no means of knowing what the result of such an instruction would have been. Indulging in the presumption most favorable to support tbe judgment, it is that the jury found that some time before the last note was given the defendant advised tbe plaintiff to make no further loans on the strength of the guaranty. It seems to me that after this notice was given tbe guaranty ceased to be a continuing one. As to all loans made before tbe notice was given defendant might be liable. But I think tbe creditor had no-right to extend tbe time of payment of tbe debt and renew tbe notes which evidenced it without the consent of the surety after tbe guaranty bad been repudiated. It is needless to cite authority to tbe proposition that tbe liability of a surety is strictissimi juris, or that an extension of the time of tbe payment of an obligation without tbe assent of tbe surety ordinarily operates to discharge him.
I think tbe judgment should be reversed on another ground. Tbe defendant requested tbe court to charge tbe jury in reference to the two notes first given, as follows:
“I also charge you that any extension of time of tbe other two notes after the bank was notified that defendant would not be bound by reason of said guaranty, if you find that they were extended without the knowledge or consent of said de-*200feudant, such, renewals on the part of the bank were unwarranted and the defendant is discharged from any liability thereon.”
There was- sufficient evidence to support a finding of the jury to the -effect that the plaintiff was advised by the defendant that he repudiated and- refused to be bound by the guaranty. There being such evidence, the instruction asked was correct as a proposition.of law and material as a matter of fact. Such an instruction might well have had a controlling weight with the jury. .1 think it reasonably appears from the record that exception was taken to the refusal of the court to give the charge above quoted, and that the exception is properly before this court for consideration.